CLARK, Circuit Judge
(dissenting).
The occasional decisions in which the word “person” has been said to exclude the sovereign have never attained the dignity of a firm rule of law. In many cases the state or United States has been held in-eluded within legislative contemplation when “person” appeared in a statute, often under circumstances harmful, rather than helpful, to the sovereign. See Stanley v. Schwalby, 147 U.S. 508, 517, 13 S.Ct. 418, 37 L.Ed. 259; Ohio v. Helvering, 292 U.S. 360, 54 S.Ct. 725, 78 L.Ed. 1307 [cf. Helvering v. Stockholms Enskilda Bank, 293 U.S. 84, 86, 55 S.Ct. 50, 79 L.Ed. 211]; Nardone v. United States, 302 U.S. 379, 383, 58 S.Ct. 275, 82 L.Ed. 314; Republic of Honduras v. Soto, 112 N.Y. 310, 19 N.E. 845, 2 L.R.A. 642, 8 Am.St.Rep. 744; State of Ohio ex rel. Fulton v. Saal, 239 App.Div. 420, 267 N.Y.S. 558; Id., 240 App. Div. 902, 267 N.Y.S. 560, 561, appeal dismissed on other grounds, 264 N.Y. 465, 191 N.E. 516; Sherwood v. United States, 2 Cir., 112 F.2d 587. The last two decisions, imposing burdens on the sovereign, were reached in the face of § 37 of the N. Y. General Construction Law, which defines “person” in such a way as normally to exclude the government.
Accordingly, the only principle of any validity that may be wrung from the cases is that the meaning of “person” depends upon the legislature’s intent under the circumstances. Ohio v. Helvering, supra; Matter of Bronson’s Estate, 150 N.Y. 1, 5, 44 N.E. 707, 34 L.R.A. 238, 55 Am.St.Rep. 632. The exhaustive study of contemporary congressional debates relied on by the court below, D.C.S.D.N.Y., 31 F.Supp. 848, 851, and offered to us here appears inconclusive; neither Senator Sherman, who presented a first draft, nor Senator Hoar, who drafted the final act, appear to have given public consideration to the matter here involved. 35 Ill.L.Rev. 223. In cases of this sort, where speculation over actual intent is futile, we have attempted to estimate whether the injuries done to the sovereign by including it within the purview of the statute are so great that the legislature can be presumed not to have intended them. Sherwood v. United States, supra. Where the legislation is clearly remedial and not injurious to the sovereign, there seems no persuasive precedent for reading it restrictively.
It is virtually impossible to suggest a plausible reason why Congress, if it had thought of the matter, would have denied the triple-damage remedy to the United States and to the states, while granting it to every other natural or legal person in existence. The United States operates the largest business enterprise in the nation, and in its capacity as a purchaser of tires, it can be injured as much in its “business or property” as can any other entity. It should make no difference whether Section 7 is punitive or remedial in character. Before holding that a clear wrong should go unpunished merely because it was committed against the United States, we should require strong evidence that the legislature intended so anomalous a result.
The definition of- “person” in Section 8 does not settle the matter; that merely states what “person” shall be deemed to include, not what the word excludes. Thus it does not expressly include natural persons, but no one contends they are exempted from the operation of the Sherman Act. Again, Section 7 gives the remedy to any person against any other person or corporation. The fact that “corporation” is mentioned in one place and not in the other thus has no significance. The purpose, it seems, was not to restrict the remedy, but to make sure that the Act applied to corporations. Cf. 35 Ill.L.Rev. 223.
Davis v. Pringle, 268 U.S. 315, 45 S.Ct. 549, 69 L.Ed. 974, does not stand directly opposed to this conclusion. What the government sought in the Davis case was a special privilege unavailable to any other legal entity — the privilege of an absolute preference in the distribution of the assets of an insolvent estate. What the government seeks here is a right equal to and no* greater than that conferred on every other person in the land. Moreover, there was convincing internal evidence of legislative intent in the Davis case. It may be noted that just one year after the Davis decision, the statute in question was amended so as explicitly to incorporate the definition there rejected. 44 Stat. 666, 11 U.S.C.A. § 104, sub. b (7) ; see In re C. D. Hauger Co., D.C.N.D.Tex., 54 F.2d 117, 118.
I do not believe our answer to the question here forecloses discussion of that other question whether the United States is itself subject to suit under Section 7 for possible violations of the Sherman Act. There is no necessary rule of mutuality; Congress could confer the right to sue upon the United States and deny any sovereign liability. For my part I am willing *416to listen to argument upon the latter question if and when it becomes an actual issue. Now I content myself with saying that I am satisfied that the United States' may sue under Section 7, and therefore I would reverse the decision below.